CBGse 21SU EY CAP BW PBedlineht te Higa t672sito PMfe Gio PAQelB: 389

 

Service of the Summons and complaint was made by PE |) ania O & 05 Kn
etl) | q
Bary Boswell ™ Viroass Suva

Check one box below ta indicate appropriate method of service

 

 

 

 

 

 

© Served personally upon the defendant. Place where served:

 

 

yelet copies thereof at the defendant's dwelling house or usual place of abode with a person of suitable age

discretion then residing therein.

\
MES err son with whom the summons and complaint were left: SH } iL, w Ley nha i
oucth Foust

rBrws, Teaneek, BY 066f)

7 ob, “Inexecuted:

 

 

1. Other (specify) :

 

 

 

STATEMENT OF SERVICE FEES
TRAVEL SERVICES TOTAL

 

 

 

 

 

DECLARATION OF SERVER

 

I declare under penalty of perjury under the laws of the United States of America that the foregoing
information

contained in the Return of Service and Statement of Service Fees is true and correct.

Executed on (0feaH9 any Enucld.

Date Signature of Serer

Barry Bowell

Address of Server

/
1359 Udliden Road

WLS PIdD1S, NI 0753

 

 

 

KTS 16s

 
1
Mop
QQ

CESce DiS -ev Tees MCA Dw Beduinent t2 ‘Fiied 1624719 “BSge Gre BagelD:
UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
PRIVCAP FUNDING LLC,
Plaintiff
V. SUMMONS IN A CIVIL CASE
SETH LEVINE, ET AL.,
Defendant
CASE

NUMBER: 2:19-CV—18122-MCA-LDW
TO: (Name and address of Defendant):

Elizabeth Louisa Ventures, LLC
c/o Seth Levine

636 South Forest Drive
Teaneck, New Jersey 07666

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it)
— or 60 days if you are the United States or a United States Agency, or an office or employee of
the United States described in Fed. R. civ. P. 12 (a\(2) or (3) — you must serve on the plaintiff
an answer to the attached complaint or a motion under rule 12 of the Federal Rules of Civil
Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney, whose
name and address are:

If you fail to respond, judgment by default will be entered against you for the relief
demanded in the complaint. You also must file your answer or motion with the court.

s/ WILLIAM T. WALSH
CLERK

 

   

ISSUED ON 2019-10-23 09:33:38, Clerk
USDC NID
